Citation Nr: 0207900	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  99-17 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as due to nicotine dependence in 
service for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to November 
1945.  He died in September 1997.  The appellant is the 
veteran's daughter.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied entitlement to 
chronic obstructive pulmonary disease due to nicotine 
dependence for accrued benefits purposes.   

This matter was remanded to the RO in November 2000.


FINDINGS OF FACT

1.  The veteran died on September [redacted], 1997; the cause of the 
veteran's death as shown on the death certificate was chronic 
obstructive pulmonary disease due to paroxysmal atrial 
fibrillation.        

2.  The veteran's claim as to the issue of entitlement to 
service connection for chronic obstructive pulmonary disease 
due to nicotine dependence was pending at the time of his 
death. 

3.  The appellant filed a claim of entitlement to accrued 
benefits in March 1998; thus, her claim was timely filed.

4.  Nicotine dependence was not manifested in service.   

5.  Chronic obstructive pulmonary disease was not manifested 
in service.  


CONCLUSIONS OF LAW

1.  Chronic obstructive pulmonary disease and nicotine 
dependence were not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2001).

2.  The criteria for entitlement to service connection for 
chronic obstructive pulmonary disease due to nicotine 
dependence for the purpose of accrued benefits, have not been 
met.  38 U.S.C.A. § 5121 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.1000 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2001). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001). 

Secondary service connection shall be awarded when a 
disability is proximately due to, or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a) (2001).

Specific Guidelines: Tobacco Use

A precedential opinion by the VA General Counsel, which is 
binding upon the Board pursuant to 38 U.S.C.A. § 7104(c) 
(West 1991 and Supp. 2001), was prepared to clarify when 
entitlement to benefits may be awarded based upon in-service 
tobacco use.  This opinion determined that direct service 
connection of disability may be established if the evidence 
establishes that injury or disease resulted from tobacco use 
in line of duty in the active military, naval, or air 
service.  VAOPGCPREC 2-93 (January 1993). 

The General Counsel issued a clarification of this opinion in 
June 1993, and stated that the opinion does not hold that 
service connection will be established for a disease related 
to tobacco use if the affected veteran smoked in service, but 
rather states that any disability allegedly related to 
tobacco use which is not diagnosed until after service would 
not preclude establishment of service connection; however, it 
must be demonstrated that the disability resulted from use of 
tobacco during service, and the possible effect of smoking 
before or after service must be taken into consideration.  
VAOPGCPREC 2-93 (June 1993).  (Explanation of VAOPGCPREC 2-93 
dated January 1993). 

With regard to the issue of secondary service connection, a 
precedential opinion by the VA General Counsel was issued to 
clarify when service connection may be granted for tobacco-
related disability on the basis that such disability is 
secondary to nicotine dependence which arose from a veteran's 
tobacco use during service.  Specifically, the VA General 
Counsel found that a determination as to whether service 
connection for disability or death attributable to tobacco 
use subsequent to military service should be established on 
the basis that such tobacco use resulted from nicotine 
dependence arising in service, and therefore is secondarily 
service connected pursuant to 38 C.F.R. § 3.310(a), depends 
upon affirmative answers to the following three questions: 
(1) whether nicotine dependence may be considered a disease 
for purposes of the laws governing veterans' benefits, (2) 
whether the veteran acquired a dependence on nicotine in 
service, and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran.  If each of these 
three questions is answered in the affirmative, service 
connection should be established on a secondary basis.  These 
are questions that must be answered by adjudication personnel 
applying established medical principles to the facts of 
particular claims.  The determination of whether a veteran is 
dependent on nicotine is a medical issue.  Additionally, on 
the issue of proximate cause, if it is determined that, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, 
adjudicative personnel must consider whether there is a 
supervening cause of the claimed disability or death which 
severs the causal connection to the service-acquired nicotine 
dependence.  Such supervening causes may include sustained 
full remission of the service-related nicotine dependence and 
subsequent resumption of the use of tobacco products, 
creating a de novo dependence, or exposure to environmental 
or occupational agents.  VAOPGCPREC 19-97 (May 1997). 

In the May 1997 General Counsel Opinion discussed above, it 
was noted that in a May 5, 1997 memorandum, the Under 
Secretary for Health, relying upon the criteria set forth in 
VAOPGCPREC 67-90 (O.G.C. Prec. 67-90), stated that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  The General Counsel made the following statement: 
assuming the conclusion of the Under Secretary for Health 
that nicotine dependence may be considered a disease for 
compensation purposes is adopted by adjudicators, secondary 
service connection may be established, under the terms of 38 
C.F.R. § 3.310(a), only if a veteran's nicotine dependence, 
which arose in service, and resulting tobacco use may be 
considered the proximate cause of the disability or death 
which is the basis of the claim.  Therefore, the two 
principal questions which must be answered by adjudicators in 
resolving a claim for benefits for tobacco-related disability 
or death secondary to nicotine dependence are: (1) whether 
the veteran acquired a dependence on nicotine during service; 
and (2) whether nicotine dependence which arose during 
service may be considered the proximate cause of disability 
or death occurring after service.  VAOPGCPREC 19-97 (May 
1997). 

With regard to the first question, the Opinion held that the 
determination of whether a veteran is dependent on nicotine 
is a medical issue.  It noted that DSM-IV at 243, provided 
that the criteria for diagnosing substance dependence are 
generally to be applied in diagnosing nicotine dependence.  
Under those criteria, nicotine dependence may be described as 
a maladaptive pattern of nicotine use leading to clinically 
significant impairment or distress, as manifested by three or 
more of the following criteria occurring at any time in the 
same 12-month period: 

(1) tolerance, as manifested by the absence of nausea, 
dizziness, and other characteristic symptoms despite use of 
substantial amounts of nicotine or a diminished effect 
observed with continued use of the same amount of nicotine- 
containing products; 

(2) withdrawal, marked by appearance of four or more of the 
following signs within twenty-four hours of abrupt cessation 
of daily nicotine use or reduction in the amount of nicotine 
used:  

(a) dysphoric or depressed mood;  
(b) insomnia;  
(c) irritability, frustration, or anger;  
(d) anxiety;  
(e) difficulty concentrating;  
(f) restlessness;  
(g) decreased heart rate; or  
(h) increased appetite or weight gain; or by use of 
nicotine or a closely related substance to relieve or 
avoid withdrawal symptoms;

(3) use of tobacco in larger amounts or over a longer period 
than was intended; 

(4) persistent desire or unsuccessful efforts to cut down or 
control nicotine use;

(5) devotion of a great deal of time in activities necessary 
to obtain nicotine (e.g., driving long distances) or use 
nicotine (e.g., chain-smoking);

(6) relinquishment or reduction of important social, 
occupational, or recreational activities because of nicotine 
use (e.g., giving up an activity which occurs in smoking-
restricted areas); and

(7) continued use of nicotine despite knowledge of having a 
persistent or recurrent physical or psychological problem 
that is likely to have been caused or exacerbated by 
nicotine.  Id. at 181, 243-45. 

The Transportation Equity Act for the 21st Century, dated 
June 9, 1998, amended 38 U.S.C. §§ 1110 and 1131 to prohibit 
the payment of VA compensation for a disability resulting 
from the use of tobacco products.  The Internal Revenue 
Service Restructuring and Reform Act, dated July 22, 1988, 
struck out the provision in the Transportation Equity Act for 
the 21st Century which prohibited payment of compensation to 
veterans for disability which is a result of tobacco 
products, and added 38 U.S.C. § 1103 which prohibits service 
connection of death or disability on the basis that it 
resulted from disease or injury attributable to the use of 
tobacco products during the veteran's active service.  The 
Internal Revenue Service Restructuring and Reform Act does 
not preclude service connection for disease or injury which 
became manifest during service or during an applicable 
presumptive period and is applicable only to claims filed 
after June 9, 1998.   

Accrued Benefits

Under applicable criteria, upon the death of a veteran, 
periodic monetary benefits (e.g., compensation for service-
connected disability) to which the veteran was entitled on 
the basis of evidence in the file at the date of death, and 
due and unpaid for a period of not more than two years prior 
to death, may be paid to the children of the veteran.  
38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. § 3.1000 (2001).  
See generally Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 90 (1998). 

Even though the claim for accrued benefits under 38 U.S.C.A. 
§ 5121 is a matter separate from the veteran's claims (since 
it is based upon a separate statutory entitlement of the 
survivor for which an application must be filed in order to 
receive benefits), it is at the same time derivative of the 
veteran's claims, in that the claimant's entitlement is based 
upon the veteran's entitlement.  See Zevalkink v. Brown, 
6 Vet. App. 483, 489-90 (1994); aff'd, 102 F.3d 1236 (Fed. 
Cir. 1996); cert. denied, 117 S. Ct. 2478 (1997) (holding 
that "the substance of the survivor's claim is purely 
derivative from any benefit to which the veteran might have 
been 'entitled' at his death [and gives the survivor] the 
right to stand in the shoes of the veteran and pursue his 
claim after his death." 

The Board's primary analysis in determining the appellant's 
claim for accrued benefits must be one that considers the 
underlying claim, in this case, entitlement to service 
connection for chronic obstructive pulmonary disease.  
However, the evidence used to evaluate this claim for the 
purpose of the adjudicating the appellant's accrued benefits 
claim must have been in the veteran's file at the time of his 
death; and the appellant must have filed a claim for such 
benefits within one year of his death.  38 C.F.R. 
§ 3.1000(a), (c) (2001); Zevalkink, supra, at 493.

Duty to assist

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

Standard of Proof

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Factual Background

Service medical records do not reflect a diagnosis of 
nicotine dependence.  The service medical records do not 
reflect findings of tobacco use.  The November 1945 
separation examination indicates that the veteran's lungs 
were clear.  

A November 1949 VA examination report indicates that 
examination of the respiratory system revealed no pathology.  

An October 1996 VA treatment record reveals that the veteran 
had a smoking history of one and a half packs a day for 55 
years.  

On July 30, 1997, the veteran's informal claim for 
entitlement to compensation was received by the RO.  

In an August 1997 statement, the veteran's representative 
indicated that the veteran wanted to file a claim for service 
connection for nicotine dependence and service connection for 
chronic obstructive pulmonary disease.  The representative 
indicated that the veteran dated his cigarette smoking to his 
military service.  

In an August 1997 statement the veteran's physician, Dr. C.C. 
stated that he had been the veteran's personal physician 
since 1968 and the veteran has suffered progressive, chronic 
obstructive pulmonary disease clearly related to tobacco 
addition.  Dr. C.C. stated that the veteran dated his 
cigarette smoking to his military service.  

In August 1997, the veteran's formal claim for entitlement to 
service connection for chronic obstructive pulmonary disease 
due to smoking was received.  

VA hospital records for admission from August 28, 1997 to 
September 5, 1997 indicate that the veteran had a past 
medical history significant for chronic obstructive pulmonary 
disease and tobacco abuse.    

On September 5, 1997, the veteran died.  The death 
certificate indicates that the cause of death was chronic 
obstructive pulmonary disease due to paroxysmal atrial 
fibrillation.  

The appellant's claim for entitlement to service connection 
for chronic obstructive pulmonary disease as due to nicotine 
addiction for accrued benefits purposes was received on March 
5, 1998. 

Analysis

Initial Matters: Duty to Assist

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue on appeal.  
Specifically, VA fulfilled its duty to notify the appellant 
of the necessary information and evidence regarding her claim 
on appeal.  In a September 1999 statement of the case and in 
an October 2001 supplemental statement of the case, the RO 
notified the appellant of the pertinent law and regulations 
and advised the appellant of the evidence that was considered 
in the claim.  
The Board finds that the RO fulfilled its duty to assist the 
appellant in obtaining evidence.  An application for accrued 
benefits is based upon the evidence of record at the time of 
the veteran's death.  This evidence is before the Board.      

The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal, and finds that the 
development of the claim has been consistent with the 
provisions of the new law.  Under these circumstances, a 
remand of this matter for further development would not avail 
the appellant or aid the Board's inquiry, and would only 
serve to unnecessarily delay a decision.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he or she has been prejudiced thereby.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The appellant's 
claim has been adjudicated by the RO under the same statutory 
and regulatory criteria which must be applied by the Board.  
Accordingly, the Board does not believe that a remand for re-
adjudication is required under the VCAA or otherwise. 

The Board also finds that the RO complied with the directives 
from the November 2000 Board remand.  Cf. Stegall v. West, 11 
Vet. App. 268 (1998).  The RO re-adjudicated the claim as 
directed.  

Discussion

Upon the death of a veteran, periodic monetary compensation 
under law administered by the Secretary to which an 
individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of death, and due and unpaid for a period of not more than 
two years prior to death, may be paid to the extent necessary 
to reimburse the person who bore the expense of last sickness 
and burial.  38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. 
§ 3.1000 (2001). 

In Jones, supra, the United States Court of Appeals for the 
Federal Circuit construed 38 U.S.C.A. § 5121 together with 
38 U.S.C.A. § 5101(a) (West 1991) and concluded that in order 
for a surviving spouse to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating decision.  Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  The veteran died in September 1997, while 
his claim for entitlement to chronic obstructive pulmonary 
disease due to nicotine dependence was still pending. 

Under 38 U.S.C.A. § 5121(c), the only requirement imposed 
regarding a claim for accrued benefits is that the 
application "must be filed within one year after the date of 
death."  38 U.S.C.A. § 5121(c) (West 1991).  The Board notes 
that the appellant in this case met the statutory requirement 
by submitting a claim for accrued benefits in March 1998, 6 
months after the veteran's death. 

As will be discussed in detail below, the Board finds that 
service connection for chronic obstructive pulmonary disease 
due to nicotine dependence was not warranted by the veteran 
at the time of his death.  Therefore, and for the reasons 
articulated below, the appellant's claim for service 
connection for chronic obstructive pulmonary disease as due 
to nicotine dependence for the purposes of accrued benefits, 
is denied.

The Board notes that the appellant filed the claim for 
accrued benefits based on the veteran's claim for service 
connection for chronic obstructive pulmonary disease as due 
to nicotine dependence in service in March 1998.  
Consequently, VAOPGCPREC 2-93 (June 1993) and VAOPGCPREC 19-
97 (May 1997) apply, and 38 U.S.C.A. § 1103 is not 
applicable.  

The veteran argued and the appellant now argues that the 
veteran developed chronic obstructive pulmonary disease due 
to nicotine dependence that the veteran incurred in service.  

The Board notes that the two principal questions which must 
be answered by adjudicators in resolving a claim for benefits 
for tobacco-related disability or death secondary to nicotine 
dependence are: (1) whether the veteran acquired a dependence 
on nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of disability or death occurring after 
service.  With regard to the first question, determination of 
whether a veteran is dependent upon nicotine is a medical 
issue.  See VAOPGCPREC 19-97.

There is medical evidence which supports the conclusion that 
the veteran's chronic obstructive pulmonary disease developed 
secondary to the veteran's nicotine dependence and long-term 
smoking of tobacco.  In an August 1997 statement, Dr. C.C., 
the veteran's physician, stated that the veteran had 
progressive chronic obstructive pulmonary disease clearly 
related to the veteran's tobacco addiction.  Thus, the only 
question that remains to be resolved is whether the veteran's 
nicotine dependence arose during service.  See VAOPGCPREC 19-
97. 

The evidence "in the file" at the time of the veteran's 
death does not establish that the veteran's nicotine 
dependence was acquired during service.  The service medical 
records do not reflect a diagnosis of nicotine dependence.  
There is no indication in the service medical records that 
the veteran abused tobacco.  The only medical evidence that 
the veteran had a nicotine addiction is dated in 1996 and 
1997.  Dr. C.C.'s statement dated in August 1997 indicates 
that the veteran had tobacco addiction.  However, he did not 
indicate when the addiction was incurred.  VA hospital 
records dated in 1997 indicate that the veteran had a history 
of tobacco abuse; however the treatment records do not 
indicate when the abuse started.  

The Board also notes that an October 1996 VA treatment record 
indicates that the veteran had a 55 year history of smoking.  
This finding would place the beginning of the veteran's 
cigarette smoking almost two years prior to his entrance into 
service in July 1943.  

In the August 1997 statement, Dr. C.C. indicated that the 
veteran dated his cigarette smoking to service.   

Additional evidence, including wartime letters written by the 
veteran's brother, and information on nicotine addiction in 
general, was not "in the file" at the time of the veteran's 
death, and may not be considered for the purposes of a claim 
for accrued benefits.  See 38 U.S.C.A. § 5121.

As noted above, medical evidence is required to show that a 
veteran incurred nicotine dependence in or due to service.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); VAOPGCPREC 
19-97.  Nicotine dependence is a psychiatric disorder and a 
medical diagnosis is required to confirm its existence.  It 
is not sufficient that the veteran merely states that he 
began smoking in service and that he continued to smoke since 
that time.  The veteran and other lay persons are competent 
to provide an account of the veteran's symptoms; however, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge."  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The veteran does not possess the 
technical or specialized knowledge to provide a probative 
conclusion with respect to the issue of whether he currently 
has a diagnosis of nicotine dependence that was acquired in 
service.  See Espiritu, supra.  The Board is not qualified to 
express a competent medical opinion as to whether the veteran 
has a psychiatric condition such as nicotine dependence.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Accordingly, as there is no competent medical evidence to 
establish a diagnosis of nicotine dependence in service or 
relate the nicotine dependence to the veteran's period of 
service, the claim for service connection for chronic 
obstructive pulmonary disease due to nicotine dependence for 
accrued benefits purposes is denied.    

The claim for entitlement to service connection for chronic 
obstructive pulmonary disease for accrued benefits purposes 
also fails on a direct basis.  There is no evidence of 
chronic obstructive pulmonary disease in service.  Service 
medical records indicate that upon separation examination in 
November 1945, the veteran's lungs were clear.  A lung 
disorder was not diagnosed.  The earliest diagnosis of 
chronic obstructive pulmonary disease, from the evidence of 
record at the time of the veteran's death, was in January 
1996.  This diagnosis was made 51 years after the veteran 
separated from service.  There is no medical evidence of 
record which medically relates the chronic obstructive 
pulmonary disease to the veteran's period of service.  Thus, 
service connection for chronic obstructive pulmonary disease 
on a direct basis is not warranted.  Therefore, the claim for 
service connection for chronic obstructive pulmonary disease 
for accrued benefits purposes is denied.  


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease due to nicotine dependence, for the purpose 
of accrued benefits, is denied. 


		
	J. E. Day
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

